Citation Nr: 9921567	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-41 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to May 30, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1964 to 
October 1976 and from January 1978 to October 1978.

This matter arises from a rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A review of the procedural history in the instant 
case reveals that the veteran filed a claim for entitlement to 
service connection for PTSD in March 1991.  By rating decision in 
June 1993, service connection was established for PTSD, and a 30 
percent disability rating was assigned effective March 8, 1991.  
In February 1994, the veteran requested an increased rating.  By 
rating decision in July 1994, the rating was increased to 50 
percent, effective March 8, 1991.  In September 1994, the veteran 
noted his disagreement with the July 1994 rating decision.  A 
statement of the case was issued in December 1994, and the 
veteran completed his appeal with a substantive appeal received 
in February 1995.  By rating decision dated in June 1996, a 100 
percent disability evaluation for PTSD was assigned, effective 
May 30, 1996.  

In February 1998, the Board of Veterans' Appeals remanded the 
claim for further development. 


FINDINGS OF FACT

1.  From March 8, 1991, through April 12, 1993, the veteran's 
PTSD symptomatology was productive of no more than considerable 
social and industrial impairment. 

2.  From April 13, 1993, through May 29, 1996, the veteran's PTSD 
symptomatology was productive of no more than severe social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The scheduler criteria for entitlement to a disability 
evaluation in excess of 50 percent for PTSD from March 8, 1991, 
through April 12, 1993, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The schedular criteria for entitlement to a disability 
evaluation of 70 percent for PTSD from April 13, 1993, through 
May 29, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran is seeking an increased rating, such an assertion 
of an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  After reviewing the 
claims file, the Board further finds that the duty to assist the 
veteran has been met and that the record as it stands allows for 
an equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  With regard to mental disorders in 
particular, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126 (a), (b).  

The veteran was granted service connection for PTSD effective 
March 8, 1991 (the date of receipt of his original claim).  He 
was assigned a 30 percent rating, effective March 8, 1991, and 
that rating was subsequently increased to 50 percent in July 
1994, also effective from March 8, 1991.  By rating decision in 
June 1996, a 100 percent rating was assigned, effective from May 
30, 1996.  Therefore, the question before the Board is whether 
the veteran's PTSD symptomatology between March 8, 1991, and May 
30, 1996, warranted a rating in excess of 50 percent.  As 
hereinafter explained, the Board finds that based upon a review 
of the evidence of record, a rating in excess of 50 percent 
rating is not warranted from March 8, 1991, through April 12, 
1993, but a 70 percent rating is warranted from April 13, 1993, 
through May 29, 1996.  

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 38 C.F.R. 
§§ 4.125-4.130.  See 61 Fed. Reg. 52695-52702 (1996).  The Court 
has indicated that when a law or regulation changes while a case 
is pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. Derwinski 
1 Vet.App. 308, 312-313 (1991).  However, the veteran's symptoms 
are evaluated under the old regulations only because the 
effective date of the revisions is subsequent to the time period 
at issue and the Court has held that the effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the liberalizing 
law.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 

The veteran was assigned a 50 percent disability rating pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code 9411, which were the 
regulations in effect prior to the November 1996 revisions.  
According to these criteria, a 50 percent rating is for 
application when the ability to establish or maintain effective 
or favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, flexibility 
and efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating under the applicable regulations is 
indicative of severe impairment in one's ability to establish and 
maintain effective or favorable relationships.  The 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.    

A 100 percent rating is warranted under these regulatory criteria 
when the attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in the 
community.  There must be totally incapacitating psychoneurotic 
symptoms, bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with almost 
all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The claimant must be demonstrably unable 
to obtain or retain employment.  

In assessing the evidence of record, the Board concludes that the 
VA outpatient and hospital admission records covering the period 
from December 1990 through May 1996 combined with the VA 
examinations of April 1993 and July 1994, and a March 1994 
private psychological evaluation, serve to show that the 
veteran's PTSD symptomatology was, overall, indicative of 
considerable impairment from March 8, 1991 through April 12, 
1993, and indicative of severe impairment from April 13, 1993 
through May 29, 1996.  

The records reveal that the veteran had an initial diagnosis of 
depression with probable PTSD in February 1991.  At an April 13, 
1993, VA examination, the veteran reported that he had been 
evaluated for PTSD by the VA two years earlier.  He stated that 
his symptoms were exacerbated by discussion of his wartime 
experiences.  The examiner noted that the veteran had very 
painful memories of Vietnam that occurred when he discussed his 
experiences.  He also had nightmares and reportedly behaved 
violently in a semi-awakened state when coming out of some of his 
nightmares.  The veteran was socially isolated and detached from 
almost everyone except his immediate family.  He was pessimistic 
about his future and had a great deal of anxiety.  His 
hyperarousal symptoms were obvious and he had a sleep 
disturbance.  He was also noted to have become quite angry and 
violent at times, particularly when confronted.  He was 
hypervigilant and on guard most of the time.  He was slated to 
begin a new job, and had lost many jobs previously due to his 
inability to tolerate the stresses of everyday interactions with 
coworkers and supervisors.  He had been married four times but 
reported that his current marriage was going fairly well.  His 
mental status examination revealed that he was quite anxious and 
quite disabled in a social and occupational sphere because of his 
PTSD symptoms.  His thoughts were clear and there is no evidence 
of suicidal ideation.  His cognitive abilities were intact.  The 
examiner reported a diagnosis of PTSD, chronic and severe.  

The veteran was admitted to a VA hospital in January 1994 for 
evaluation of his complaints of increasing inability to control 
his anger.  He reported that he was having marital problems and 
denied having an alcohol problem although he was usually drunk 
twice a week.  His wife reported that his episodes of violence 
began in 1993 including the breaking up of their kitchen and a 
chandelier.  The testing performed on the veteran supported 
diagnoses of PTSD, borderline personality disorder, depression, 
and alcohol addiction tendency.  The psychiatrist noted that the 
veteran's current problems related to his personality disorder 
and not to his PTSD symptomatology.  His discharge diagnosis was 
reported as: Axis I - marital discord; alcohol dependence; 
history of PTSD; nicotine dependence; Axis II - borderline 
personality disorder.  

The veteran sought outpatient mental health treatment from the VA 
from January 1994 through November 1995.  The clinical notes of 
February 1994 reflected continued financial stress for the 
veteran with anger as a problem.  He reported increased distress 
at times and violent reactions to most situations.  The March 
1994 clinical notes indicated that he had severe symptoms 
manifested by an easy startle response, poor sleep, nightmares, 
flooding memories with more intense emotional reactions over the 
previous two months.  

In March 1994 he was also afforded a psychological evaluation 
through the Disability Determination Office of the Social 
Security Administration.  The psychologist noted that the veteran 
had severe PTSD with daily flashbacks, nightmares, restlessness, 
sleep disturbance and hostility.  He reportedly exploded at 
others without provocation.  He had been unable to hold a job 
since June 1993.  The psychologist found the veteran fully 
oriented.  There was no evidence of organic brain disorder and 
his functioning was in the low average range intellectually with 
above average skills in common sense, social judgment and 
comprehension.  He reported that he had suicidal thoughts and 
could not be around other people.  The psychologist reported that 
the veteran had PTSD with a global assessment of functioning 
(GAF) score of 50 which indicated serious impairment in social 
and occupational functioning.  

The VA outpatient mental health notes from March through May 1994 
indicated continued difficulty with sleeplessness, anger control, 
and a "need to isolate."  He was referred to a PTSD group.  A 
July 1994 VA examination report reflected a diagnosis of PTSD, 
chronic and severe.  The examiner noted that the veteran was 
fully oriented but that his mood was depressed and anxious.  His 
thoughts were clear and goal oriented but he reported 
disassociated episodes from reality which were likely represented 
in a flashback phenomenon.  His cognitive abilities were intact.  
He reported suicidal ideations without current suicidal plan.  
The examiner reported that the veteran's PTSD symptoms caused him 
a great deal of difficulty functioning in a work environment 
leading to the disintegration of 4 marriages and almost complete 
and total social isolation.  

While the VA hospital admission of January 1994 indicated that 
the veteran's borderline personality disorder was the basis of 
his treatment, the Board finds that the majority of the medical 
evidence in near proximity to that time reflects that the 
veteran's PTSD symptomatology resulted in severe impairment.  He 
began a job in April 1993 and had been terminated by June 1993.  
He was repeatedly described as being socially isolated and the VA 
mental health clinic notes indicated periods of increased 
hostility and irritability.  However, the medical evidence does 
not show that the veteran was totally incapacitated during that 
time such that a 100 percent rating is warranted.  He was fully 
oriented and there was no evidence of disturbed thought, fantasy, 
confusion, panic or explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Although his ability to 
maintain relationships was severely impaired, it appears that he 
was able to maintain some relationships, such as with other 
veterans.  Accordingly, the Board finds that the evidence 
supports a disability rating of 70 percent, but no higher, 
effective from April 13, 1993.

With regard to the period of time from the date of the grant of 
service connection to the VA examination of April 13, 1993, the 
Board finds that the preponderance of the evidence is against a 
disability rating in excess of 50 percent.  The VA mental health 
clinic notes show that the veteran was in treatment sporadically 
but was able to obtain employment and was apparently stable in 
his marriage, although he was not compliant with prescribed 
medication.  He was administered the Mississippi Combat-Related 
PTSD inventory in December 1990 and was shown to have a score of 
109 in relationship to a "cut-off" score of 107.  In contrast, 
the same test administered in April 1994 revealed a score of 155, 
indicating an endorsement of items consistent with PTSD and 
increased symptomatology.  Moreover, although he was reporting 
increased anxiety and nightmares, the VA treatments covering the 
period from December 1990 through April 1991 (there are no 
further records until the VA examination of April 1993), do not 
show more than considerable impairment such that a rating in 
excess of 50 percent is warranted.   

In making the above determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is not a 
state of equipoise of the positive evidence with the negative 
evidence to provide a basis for a more favorable decision than 
set forth herein.   



ORDER

Entitlement to a rating in excess of 50 percent for PTSD, from 
March 8, 1991, and prior to April 13, 1993, is not warranted.  To 
this extent, the appeal is denied. 

Entitlement to a 70 percent rating for PTSD from April 13, 1993 
through May 29, 1996, is warranted.  To this extent, the appeal 
is granted.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

